
	
		I
		112th CONGRESS
		1st Session
		H. R. 2958
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide a short-term disability insurance program for
		  Federal employees for disabilities that are not work-related, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employee Short-Term Disability Insurance Act of
			 2011.
		2.PurposeThe purpose of this Act is to offer
			 voluntary insurance to Federal employees for protection against the loss of pay
			 resulting from—
			(1)short-term injury
			 or disability;
			(2)short-term leave
			 taken for the purpose of caring for a family member;
			(3)the birth of a
			 child of such an employee; or
			(4)making
			 arrangements to adopt a child or to become a foster parent.
			3.Non-work related
			 disability insurance
			(a)In
			 generalTitle 5, United States Code, is amended by inserting
			 after chapter 87 the following:
				
					88Non-Work Related
				Short-Term Disability Insurance
						
							Sec.
							8801. Definitions.
							8802. Availability of insurance.
							8803. Contracting authority.
							8804. Benefits.
							8805. Premiums.
							8806. Preemption.
							8807. Studies, reports, and audits.
							8808. Jurisdiction of courts.
							8809. Administrative functions.
							8810. Cost accounting standards.
						
						8801.DefinitionsFor purposes of this chapter—
							(1)the term
				Director means the Director of the Office of Personnel
				Management;
							(2)the term
				employee means—
								(A)an employee
				defined in section 8901(1); and
								(B)an officer or
				employee of the United States Postal Service or of the Postal Regulatory
				Commission;
								(3)the term
				injury or disability, with respect to an employee, means that such
				employee is unable to perform the essential functions of such employee’s
				position of employment with the Federal Government;
							(4)the term member of family has
				the meaning given such term in section 8901(5);
							(5)the term carrier means an
				insurance company that is licensed to issue disability insurance in all States,
				taking into account any subsidiaries or affiliates of such a company;
				and
							(6)the term
				State includes the District of Columbia.
							8802.Availability
				of insurance
							(a)The Director shall establish and administer
				a program to make insurance coverage available under this chapter—
								(1)for an injury or
				disability not covered under chapter 81;
								(2)for leave to care
				for, or leave to make arrangements to care for, a member of family, including
				the birth of a son or a daughter; and
								(3)for leave to make
				arrangements—
									(A)to become a foster
				parent; or
									(B)to adopt a
				child.
									(b)Insurance shall
				not be available under this chapter if the injury or disability of an employee
				is—
								(1)caused by willful misconduct of such
				employee;
								(2)caused by such
				employee's intention to bring about such injury or disability to himself or to
				another individual; or
								(3)proximately caused
				by the intoxication of such employee.
								(c)In addition to the
				requirements otherwise applicable under section 8801(5), an insurance contract
				under this chapter must be fully insured, whether through reinsurance with
				other carriers or otherwise.
							8803.Contracting
				authority
							(a)The Director
				shall, without regard to any statute requiring competitive bidding, contract
				with one or more carriers for a policy or policies of disability insurance as
				described under this chapter. The Director shall ensure that each resulting
				contract is awarded on the basis of contractor qualifications, price, and
				reasonable competition.
							(b)(1)Each contract under this section shall
				contain—
									(A)a detailed statement of the benefits
				offered (including any maximums, limitations, exclusions, and other definitions
				of benefits);
									(B)the premiums charged (including any
				limitations or other conditions on their subsequent adjustment);
									(C)the duration of the enrollment period;
				and
									(D)such other terms and conditions
				(including procedures for establishing eligibility for insurance under this
				chapter) as may be determined by the Director, consistent with the requirements
				of this chapter.
									(2)Premiums charged under a contract
				under this section shall reasonably and equitably reflect the cost of the
				benefits provided, as determined by the Director.
								(c)(1)Each contract under this section shall
				require the carrier—
									(A)to provide payments or benefits
				described in section 8804(c) to an employee if such employee is entitled
				thereto under the terms of the contract; and
									(B)with respect to disputes regarding
				claims for payments or benefits under the terms of the contract—
										(i)to establish internal procedures
				designed to resolve such disputes expeditiously; and
										(ii)to establish, for disputes not
				resolved through procedures under clause (i), procedures for one or more
				alternative means of dispute resolution involving independent third-party
				review under circumstances acceptable to the Director.
										(2)The carrier’s determination as to whether
				or not a particular employee is eligible to obtain insurance coverage under
				this chapter shall be subject to review to the extent and in the manner
				provided in the applicable contract.
								(3)Nothing in this chapter shall be considered
				to grant authority for a third-party reviewer to change the terms of any
				contract under this chapter.
								(d)(1)Each contract under this section shall be
				for a term of not less than 3 years and not greater than 7 years, and may be
				terminated earlier than the termination date of such contract by the Director
				in accordance with the terms of such contract. However, the rights and
				responsibilities of the enrolled employee, the insurer, and the Director under
				each contract shall continue with respect to such employee until the
				termination of coverage of the enrolled employee or the effective date of a
				successor contract.
								(2)A contract described in paragraph (1)
				may be made automatically renewable, for a term of 1 year each January 1,
				unless written notice of non-renewal is given either by the Director or the
				carrier not less than 180 days before the renewal date, or unless modified by
				mutual agreement.
								(3)A contract described in paragraph (1)
				shall include such provisions as may be necessary to ensure that, once an
				employee becomes duly enrolled, insurance coverage pursuant to that enrollment
				shall be terminated only if the individual is separated from Federal service
				or, where appropriate, for non-payment of premiums.
								8804.Benefits
							(a)The Director may prescribe reasonable
				minimum standards for benefit plans offered under this chapter.
							(b)(1)Benefits provided to an employee under this
				chapter shall offset other benefits received by such employee for the same
				injury or disability, leave to care for or make arrangements to care for a
				member of family (including the birth of a son or a daughter), or leave to make
				arrangements to adopt a child or become a foster parent including worker’s
				compensation and disability retirement income.
								(2)A
				contract providing benefits under this chapter—
									(A)shall not provide for a preexisting
				condition exclusion; and
									(B)shall not charge higher premiums, deny
				coverage, or drop coverage of an employee with a preexisting condition.
									(3)A contract providing benefits under
				this chapter shall provide incentives for an employee who is receiving benefits
				under such contract to return to work.
								(c)(1)For each instance that such employee
				suffers an injury or disability, takes leave to care for or make arrangements
				to care for a member of family (including the birth of a son or a daughter), or
				takes leave to make arrangements to adopt a child or become a foster parent,
				and is eligible for benefits under this chapter, such employee may receive
				benefits under this chapter for a period not to exceed 12 months beginning on
				the date on which such employee qualifies for such benefits. An employee shall
				receive such benefits after the expiration of the waiting period selected by
				such employee under paragraph (2)(A). The amount of benefits shall be equal to
				the lesser of—
									(A)70
				percent of the annual rate of pay, excluding bonuses, of an employee at the
				time of the injury or disability of such employee occurs; or
									(B)70
				percent of the maximum rate of basic pay provided for grade GS–15 of the
				General Schedule.
									(2)(A)The period for which
				benefits are payable to an employee under this subsection shall begin after the
				completion of a waiting period, subject to the requirement in subparagraph (C).
				An employee shall elect one of the following waiting period options:
										(i)On
				the 8th day of continuous injury or disability, leave to care for or to make
				arrangements to care for a member of family (including the birth of a son or a
				daughter), or leave to make arrangements to adopt a child or become a foster
				parent.
										(ii)On the 31st day of continuous disability,
				leave to care for or to make arrangements to care for a member of family
				(including the birth of a son or a daughter), or leave to make arrangements to
				adopt a child or become a foster parent.
										(iii)On the 91st day of continuous disability,
				leave to care for or to make arrangements to care for a member of family
				(including the birth of a son or a daughter), or leave to make arrangements to
				adopt a child or become a foster parent.
										(iv)On the 181st day of continuous disability,
				leave to care for or to make arrangements to care for a member of family
				(including the birth of a son or a daughter), or leave to make arrangements to
				adopt a child or become a foster parent.
										(B)An employee who elects to receive
				benefits earlier shall pay a higher premium.
									(C)A waiting period selected under
				subparagraph (A) shall begin on the first day of an employee’s injury or
				disability.
									8805.Premiums
							(a)Each eligible
				individual obtaining insurance coverage under this chapter shall be responsible
				for 100 percent of the premiums for such coverage.
							(b)The amount
				necessary to pay the premiums for enrollment shall be withheld from the pay of
				the enrolled individual.
							(c)The carrier
				participating under this chapter shall maintain records that permit it to
				account for all amounts received under this chapter (including investment
				earnings on those amounts) separate and apart from all other funds.
							(d)(1)(A)The Employees’ Life Insurance Fund is
				available, without fiscal year limitation, for reasonable expenses incurred in
				administering this chapter before the start of the first term described in
				section 8803(d)(1), including reasonable implementation costs.
									(B)Such Fund shall be reimbursed, before the
				end of the first year of a contract described in section 8803(d)(1), for all
				amounts obligated or expended under subparagraph (A) (including lost investment
				income). Reimbursement under this subparagraph shall be made by the carrier in
				accordance with applicable provisions included in the relevant contract.
									(C)(i)There is hereby established in the
				Employees’ Life Insurance Fund a Non-Work Related Disability Insurance
				Administrative Account, which shall be available to the Office of Personnel
				Management, without fiscal year limitation, to defray reasonable expenses
				incurred by the Office in administering this chapter after the start of the
				first term described in section 8803(d)(1).
										(ii)A contract under this chapter shall include
				appropriate provisions under which the carrier involved shall, during each
				year, make such periodic contributions to the Non-Work Related Disability
				Insurance Administrative Account as necessary to ensure that the reasonable
				anticipated expenses of the Office of Personnel Management in administering
				this chapter during such year (adjusted to reconcile for any earlier
				overestimates or underestimates under this subparagraph) are defrayed.
										(e)Nothing in this
				chapter shall, in the case of an enrolled individual applying for an extension
				of insurance coverage under this chapter after the expiration of such enrolled
				individual’s first opportunity to enroll, preclude the application of
				underwriting standards for later enrollment.
							8806.Preemption
							(a)The terms of any
				contract under this chapter which relate to the nature, provision, or extent of
				coverage or benefits (including payments with respect to benefits) shall
				supersede and preempt any State, territorial, tribal, or local law, or any
				regulation issued thereunder, which relates to non-work related disability
				insurance or contracts.
							(b)(1)No tax, fee, or other
				monetary payment may be imposed or collected, directly or indirectly, by any
				State, territory, tribe, or locality, or by any political subdivision or other
				governmental authority thereof, on, or with respect to, any premium paid for an
				insurance policy under this chapter.
								(2)Paragraph (1) shall not be construed
				to exempt any company or other entity issuing a policy of insurance under this
				chapter from the imposition, payment, or collection of a tax, fee, or other
				monetary payment on the net income or profit accruing to or realized by such
				entity from business conducted under this chapter, if that tax, fee, or payment
				is applicable to a broad range of business activity.
								(c)No law of a State,
				territory, tribe, or locality, pertaining to subrogation or reimbursement with
				respect to benefits provided under this chapter, shall operate except as
				expressly adopted by the Director.
							8807.Studies,
				reports, and audits
							(a)A contract under
				this chapter shall contain provisions requiring the carrier to furnish such
				reasonable reports as the Director determines to be necessary to enable the
				Director to carry out the Director’s functions under this chapter.
							(b)Each Federal
				agency shall keep such records, make such certifications, and furnish the
				Director, the carrier, or both, with such information and reports as the
				Director may require.
							(c)The Director shall
				conduct periodic reviews of each plan under this chapter to ensure its
				competitiveness.
							8808.Jurisdiction
				of courtsThe district courts
				of the United States have original jurisdiction, concurrent with the United
				States Court of Federal Claims, of a civil action or claim against the United
				States under this chapter after such administrative remedies as required under
				section 8803(c) have been exhausted, but only to the extent judicial review is
				not precluded by any dispute resolution or other remedy under this chapter.
						8809.Administrative
				functions
							(a)(1)Except as otherwise
				provided in this chapter, the Director shall prescribe regulations necessary to
				carry out this chapter and to make arrangements as necessary with other
				agencies and payroll systems to implement the program.
								(2)Except as otherwise provided by law,
				the Director shall specify in regulation the treatment of time spent by an
				individual in receipt of benefits under this chapter for the purposes of
				periodic increases in pay, retention purposes, and other rights, benefits, and
				conditions of employment for which length of service is a factor.
								(b)The carrier shall
				provide for periodic coordinated enrollment, promotion, and education efforts,
				as specified by the Director.
							8810.Cost
				accounting standardsThe cost
				accounting standards issued pursuant to section 1502 of title 41 shall not
				apply with respect to an insurance contract under this
				chapter.
						.
			(b)Conforming
			 amendmentSection 1005(f) of title 39, United States Code, is
			 amended by inserting 88, after 87,.
			(c)Clerical
			 amendmentThe analysis for part III of title 5, United States
			 Code, is amended by adding at the end of subpart G the following:
				
					
						88.Non-Work Related Short-Term Disability
				  Insurance8801
					
					.
			(d)Date of
			 applicationThe amendment made by subsection (a) shall apply to
			 contracts that take effect with respect to the first calender year that begins
			 more than 18 months after the date of enactment of this section.
			
